DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (PG Pub. No. US 2015/0296563 A1) in view of Verhaverbeke et al. (PG Pub. No. US 2003/0045098 A1)
Regarding claim 1, Wang teaches a method, comprising: 
providing a first plate (30, including base portion 220 and ring portion 240) including a first surface (top of 240), a second surface (bottom of 240) opposite to the first surface, a first sidewall (outer sidewall of 240) extending between the first surface and the 
providing a substrate (230) including a third surface, a fourth surface opposite to the third surface, and a second sidewall extending between the third surface and the fourth surface (fig. 3: 230 comprises opposing top and bottom surfaces, and an outer sidewall); 
placing the substrate over the first plate (fig. 3: 230 placed over 220/240); and 
disposing a priming material (¶ 0016: HMDS coating process) over the third surface of the substrate (¶ 0021: HMDS formed on upper surface of 230), 
wherein the second sidewall and a peripheral portion of the fourth surface of the substrate is in contact with the first surface of the first plate (¶ 0026 & fig. 3: sidewall and peripheral portion of bottom surface of 230 contact with top surface portions of 240) and the first sidewall of the first plate protrudes from the second sidewall of the substrate upon the disposing of the priming material.
Wang is silent to the substrate comprising a semiconductor structure.
Verhaverbeke teaches a method of providing a priming material (¶ 0222: HMDS, equivalent to Wang) of the surface of a semiconductor structure (¶ 0220: 1900, corresponding to 230 of Wang).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the substrate of Wang with the semiconductor structure of Verhaverbeke, as a means to provide a circuit pattern to a substrate in a wafer for the manufacture of semiconductor devices (Wang, ¶ 0001).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the semiconductor material taught by Verhaverbeke is suitable for the intended use of a substrate of the semiconductor device of Wang.

Regarding claim 2, Wang in view of Verhaverbeke teaches the method of Claim 1, wherein a central portion of the fourth surface of the semiconductor structure is disposed above the first recess (Wang, fig. 3: central portion of bottom surface of 230 disposed above recess in plate portion 240).

Regarding claim 3, Wang in view of Verhaverbeke teaches the method of Claim 2, wherein the central portion of the fourth surface of the semiconductor structure is surrounded or enclosed by the peripheral portion of the fourth surface of the semiconductor structure (Wang, fig. 3: central portion of bottom surface of 230 surrounded by peripheral portion of bottom surface of 230).

Regarding claim 4, Wang in view of Verhaverbeke teaches the method of Claim 1, wherein a first width of the periphery portion of the semiconductor structure contacted with the first surface of the first plate is substantially less than or equal to a second width of the first surface of the first plate (Wang, fig. 3: width of periphery portion of 230 contacted with the top surface of 240 is substantially less than or equal to a width of base plate portion 220).

Regarding claim 5, Wang in view of Verhaverbeke teaches the method of Claim 1, wherein a first thickness of the first plate between the first surface and the second surface is substantially greater than a second thickness of the first plate between a bottom surface of the first recess and the second surface of the first plate (Wang, fig. 3: ring portion 240 includes a first thickness extending between upper surface of 230 and upper surface of 220, which is greater than a second thickness of 240 extending between bottom surface of 230 and upper surface of 220).

Regarding claim 6 Wang in view of Verhaverbeke teaches the method of Claim 1, wherein the second sidewall of the semiconductor structure is disposed above the first surface of the first plate (Wang, fig. 3: sidewall of 230 disposed above a portion of the upper surface of plate portion 240).

Regarding claim 7, Wang in view of Verhaverbeke teaches the method of Claim 1, wherein at least a portion of the second sidewall of the semiconductor structure is surrounded by the first plate (Wang, fig. 3: sidewall of 230 surrounded by plate portion 240).

Regarding claim 8, Wang in view of Verhaverbeke teaches the method of Claim 1, wherein the first plate includes a second recess disposed above the first recess and indented into the first plate (Wang, fig. 3: stepped portion of inner sidewall of 240 defines an upper recess), a portion of the semiconductor structure is disposed within the second recess and surrounded by the first plate (Wang, fig. 3: portion of 230 disposed within upper recess of 240).

Regarding claim 9, Wang in view of Verhaverbeke teaches the method of Claim 1, wherein the first plate includes a second recess disposed adjacent to the first recess and indented from the first surface towards the second surface (Wang, fig. 3: stepped portion of inner sidewall of 240 defines an upper recess indented from upper surface toward bottom surface).

Regarding claim 10, Wang in view of Verhaverbeke teaches the method of Claim 1, further comprising: 
providing a heating source (Wang, ¶ 0021: 220 comprises a hot plate);
heating the semiconductor structure by the heating source (Wang, ¶ 0022: 220 configured to heat 230).

Wang in view of Verhaverbeke as applied to claim 1 above does not teach the method comprises providing a heating source above the semiconductor structure. 
However, Verhaverbeke teaches a method of applying a priming material to a semiconductor substrate (¶ 0222 & fig. 19D: HMDS deposited onto wafer front side 1902 prior to applying photoresist film 1910), providing a heating source below the semiconductor structure (¶ 0222-0223: soft-bake including hot plate, similar to heating source of Wang), the method further comprising providing a second heating source above the semiconductor structure (¶ 0224 & fig. 19G: heating source 1914 provided above comprises semiconductor structure 1900), and heating the semiconductor structure by the heating source (¶ 0224).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Wang in view of Verhaverbeke with a heating source above the semiconductor structure, as a means to allow light to expose patterned portions 1920 of photoresist mask 1910, facilitating the removal of select (exposed or non-exposed) portions of the photoresist, thereby patterning the layer of photoresist (Wang, ¶ 0001).

Regarding claim 11, Wang in view of Verhaverbeke teaches the method of Claim 10, wherein the heating of the semiconductor structure includes emitting a predetermined electromagnetic radiation from the heating source (Wang, ¶ 0016: UV light irradiated onto substrate 230 by heating source 1914 of Verhaverbeke) to increase a temperature of the semiconductor structure (implicit: a substrate as disclosed by Wang, subjected to electromagnetic radiation, would result in a thermal response proportional to the amount of radiation).

Regarding claim 12, Wang in view of Verhaverbeke teaches the method of Claim 11, wherein the predetermined electromagnetic radiation includes ultra-violet (UV), infra-red (IR) or an electromagnetic radiation with a wavelength of substantially greater than 365nm (Wang, ¶ 0001 & Verhaverbeke , ¶ 0224: photoresist exposed to UV and/or DUV light).

Regarding claim 13, Wang in view of Verhaverbeke teaches the method of Claim 10, further comprising: 
unloading the semiconductor structure from the first plate after the disposing of the priming material (Verhaverbeke, ¶ 0222, figs. 18B & 19D: 1900 unloaded from 1812, including the hot plate 220 of Wang); 
providing a second plate (Verhaverbeke, ¶ 0223: hot plate comprised by soft bake station 1814) including a fifth surface (implicit: hot plate includes upper surface); 
loading the semiconductor structure to the second plate (Verhaverbeke, ¶ 0223: 1900 loaded into 1814 including a hot plate similar to 220/240 of Wang).
 
Regarding claim 15, Wang teaches a method, comprising: 
providing a plate (¶ 0021: plate comprising base portion 220 and ring portion 240) including a first surface (top surface), a second surface opposite to the first surface (bottom surface); 
providing a substrate (¶ 0021: 230) including a third surface (top surface), a fourth surface opposite to the third surface (bottom surface); 
placing the substrate over the plate, wherein the entire fourth surface of the substrate contacts the first surface of the plate (¶ 0034, figs. 2 & 9); 
disposing a priming material over the third surface of the substrate (¶¶ 0021-0022: HMDS disposed over top surface of 230); 
providing a heating source (Wang, ¶ 0021: 220 comprises a hot plate);
heating the substrate by the heating source (Wang, ¶ 0022: 220 configured to heat 230).
Wang further teaches the method includes exposing the upper surface of the substrate to light after coating with the priming material (Wang, ¶ 0016).
Wang does not teach the substrate comprises a semiconductor structure, or the method comprises providing a heating source above the substrate. 
Verhaverbeke teaches a method of applying a priming material to a semiconductor substrate (¶ 0222 & fig. 19D: HMDS deposited onto wafer front side 1902 prior to applying photoresist film 1910), providing a heating source below the semiconductor structure (¶ 0222-0223: soft-bake including hot plate, similar to heating source of Wang), the method further comprising providing a second heating source above the semiconductor structure (¶ 0224 & fig. 19G: heating source 1914 provided above comprises semiconductor structure 1900), and heating the semiconductor structure by the heating source (¶ 0224).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the substrate of Wang with the semiconductor structure of Verhaverbeke, as a means to provide a circuit pattern to a substrate in a wafer for the manufacture of semiconductor devices (Wang, ¶ 0001).
Furthermore, it would have been obvious to said artisan to configure the method of Wang in view of Verhaverbeke with a heating source above the semiconductor structure, as a means to allow light to expose patterned portions 1920 of photoresist mask 1910, facilitating the removal of select (exposed or non-exposed) portions of the photoresist, thereby patterning the layer of photoresist (Wang, ¶ 0001).

Regarding claim 16, Wang in view of Verhaverbeke teaches the method of Claim 15, wherein the fourth surface of the semiconductor structure is entirely in contact with the first surface of the plate upon the disposing of the priming material and the heating of the semiconductor structure (Wang, fig. 9: bottom surface of 230 entirely in contact with top surface of hot plate 220 in the baking/dispensing apparatus of fig. 2).

Regarding claim 17, Wang in view of Verhaverbeke teaches the method of Claim 15, wherein the heating source is above the priming material disposed over the semiconductor structure after the disposing of the priming material (Verhaverbeke, figs. 19D-19G: 1914 disposed above 1900 after dispensing HMDS on surface 1902).

Regarding claim 18, Wang in view of Verhaverbeke teaches the method of Claim 15, comprising a distance between the heating source and the third surface of the semiconductor structure (Verhaverbeke, fig. 19G).
Wang in view of Verhaverbeke is silent to wherein a distance between the heating source and the third surface of the semiconductor structure is substantially greater than 1um.
Flowever, Wang in view of Verhaverbeke does teach at least mask 1916 is disposed between heating source 1914 and semiconductor structure 1900 (Verhaverbeke, ¶ 0224, fig. 19G).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the distance between the heating source and the third surface of the semiconductor structure, as a means to accommodate various projection mask thicknesses.
Furthermore, arriving at the claimed range of "substantially greater than 1um" would have been a matter of routine optimization, since it has been held that where the general conditions of a claim are 

Regarding claim 19, Wang teaches a method, comprising: 
providing a first plate (¶ 0021: plate comprising base portion 220 and ring portion 240) including a first surface (top surface), a second surface opposite to the first surface (bottom surface), and a recess indented from the first surface towards the second surface (fig. 3: plate portion 240 includes a stepped profile defining a recess); 
providing a substrate (¶ 0021: 230) including a third surface (top surface), a fourth surface opposite to the third surface (bottom surface); 
placing the substrate over the first plate (fig. 3: 230 placed over 220/240); 
disposing a priming material (¶ 0016: HMDS coating process) over the third surface of the substrate (¶ 0021: HMDS formed on upper surface of 230);
providing a heating source (¶ 0021: 220); and 
heating the substrate by the heating source (¶ 0022: 220 configured to heat 230).
Wang further teaches the method includes exposing the upper surface of the substrate to light after coating with the priming material (Wang, ¶ 0016), the light including a wavelength of substantially greater than 365 nm (¶ 0016: substrate exposed to ultraviolet light, which implicitly includes wavelengths up to 400 nm).
Wang is silent to the substrate comprising a semiconductor structure, or the method further comprising:
providing a second plate; 
loading the semiconductor structure from the first plate to the second plate; 
providing a heating source disposed above the second plate and the third surface of the semiconductor structure, the heating source (¶ 0022: 220 configured to heat 230) emitting an electromagnetic radiation.
Verhaverbeke teaches a method of applying a priming material to a semiconductor substrate (¶ 0222 & fig. 19D: HMDS deposited onto wafer front side 1902 prior to applying photoresist film 1910), providing a heating source below the semiconductor structure (¶ 0222-0223: soft-bake including hot plate, similar to heating source of Wang), the method further comprising providing a second heating source above a second plate and a surface of the semiconductor structure (¶ 0224 & fig. 19G: heating source 1914 provided above comprises semiconductor structure 1900 in exposure station 1816, wherein the exposure station implicitly comprises a substrate support plate), and heating the semiconductor structure by an electromagnetic radiation heating source (¶ 0224: 1914).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the substrate of Wang with the semiconductor structure of Verhaverbeke, as a means to provide a circuit pattern to a substrate in a wafer for the manufacture of semiconductor devices (Wang, ¶ 0001).
Furthermore, it would have been obvious to said artisan to configure the method of Wang in view of Verhaverbeke with a heating source above the semiconductor structure, as a means to allow light to expose patterned portions 1920 of photoresist mask 1910, facilitating the removal of select (exposed or non-exposed) portions of the photoresist, thereby patterning the layer of photoresist (Wang, ¶ 0001).

Regarding claim 20, Wang in view of Verhaverbeke teaches the method of Claim 19, wherein the semiconductor structure is disposed over the first plate upon the disposing of the priming material .

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Verhaverbeke as applied to claim 13 above, and further in view of Kitamura et al. (PG Pub. No. US 2009/0305149 A1).
Regarding claim 14, Wang in view of Verhaverbeke teaches the method of Claim 13, comprising a fourth surface of a semiconductor structure (Wang, bottom surface of 230) and a fifth surface of a second plate (Verhaverbeke: upper surface of plate comprised by soft bake station 1814).
Wang in view of Verhaverbeke is silent to wherein the fifth surface is entirely in contact with the fourth surface of the semiconductor structure.
Kitamura teaches an exposure apparatus (fig. 1: 100, analogous to 30 of Fujiwara) including a plate (172/174), wherein an upper surface of the plate is entirely in contact with a bottom surface of a semiconductor structure (fig. 1: surface of 172 entirely in contact with 170).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the second plate of Wang in view of Verhaverbeke with the shape of Kitamura, as a means to provide uniform support to the semiconductor structure during the exposure, as well as to prevent contamination on the whole lower surface of the substrate 230 (Wang, ¶ 0034: in the case where the entire surface of a hot plate such as 220 is entirely in contact with a bottom surface of a wafer such as 230, backside contamination may be prevented).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/               Examiner, Art Unit 2894